Citation Nr: 0308466	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  97-05 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder from November 18, 
1996, to February 26, 2001.

2.  Entitlement to an increased evaluation in excess of 70 
percent for post-traumatic stress disorder since February 27, 
2001.

3.  Entitlement to the assignment of an earlier effective 
date for the award of service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel
INTRODUCTION

The veteran had active service from June 1950 to January 
1972.  This matter originally came before the Board of 
Veterans' Appeals (BVA or Board) on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  In an August 1999 
decision, the Board found that the veteran did not timely 
appeal the RO's July 1995 rating decision concerning his 
original February 1995 request for service connection for 
post-traumatic stress disorder (PTSD).  The Board also 
remanded the veteran's newly pending claims for entitlement 
to an initial evaluation in excess of 50 percent for PTSD and 
for the award of an earlier effective date for service 
connection for PTSD, in order to conduct additional 
development.  The Board is satisfied that its requested 
development has been completed, and that these claims are now 
properly back before the Board for appellate review.


FINDINGS OF FACT

1.  The RO has undertaken all necessary actions required by 
the Veterans Claims Assistance Act of 2000.

2.  For the period of November 18, 1996, to February 26, 
2001, the competent medical evidence of record reflects that 
the veteran's service-connected post-traumatic stress 
disorder was productive of symptomatology more nearly 
approximating occupational and social impairment, with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking or mood, due to such symptoms as near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.

3.  Since February 27, 2001, the competent medical evidence 
of record reflects that the veteran's service-connected post-
traumatic stress disorder is productive of symptomatology 
more nearly approximating total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; grossly inappropriate 
behavior; and a persistent danger of hurting self or others.  

4.  The RO's July 1995 rating decision denying the veteran's 
original claim for service connection for post-traumatic 
stress disorder is final.

5.  The veteran's request to reopen his claim for service 
connection for post-traumatic stress disorder was received at 
the RO on November 18, 1996.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 70 percent for 
post-traumatic stress disorder from November 18, 1996, to 
February 26, 2001, have been approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, Part 4, including § 4.130, Diagnostic Code 9411 
(2002).

2.  The criteria for an increased evaluation of 100 percent 
for post-traumatic stress disorder since February 27, 2001, 
have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, Part 4, 
including § 4.130, Diagnostic Code 9411 (2002).

3.  The assignment of an earlier effective date for the award 
of service connection for post-traumatic stress disorder is 
precluded by law.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.159, 3.400 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Considerations

Initially, the Board is satisfied that the RO has met its 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  
See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 
3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board finds that the RO met its duties to notify in this 
case.  The veteran was provided adequate notice as to the 
evidence necessary to substantiate his claims, as well as the 
applicable laws and regulations, as indicated in the July 
1997, November 1998 and October 2002 rating decisions, the 
September 1997 statement of the case, the November 1998 and 
October 2002 supplemental statements of the case, and in 
letters from the RO.  The RO also attempted to inform the 
veteran of which evidence he was to provide to VA and which 
evidence the RO would attempt to obtain on his behalf, as 
noted in correspondence dated in November 2001, for example.  
Further, the Board finds that the RO met its duty to assist 
by making satisfactory efforts to ensure that the relevant 
evidence was associated with the claims file, noting that it 
contains the veteran's service medical records, service 
personnel records and private treatment records.  The veteran 
was also given updated VA mental disorder examinations in 
February 1997, July 1998 and February 2001, as well as the 
opportunity to testify at a hearing before the Board, which 
he declined in writing in October 1997.

Increased Evaluation Claims

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations.  38 U.S.C.A. § 1155.  Evaluation of 
a service-connected disability requires review of the entire 
medical history regarding the disability.  38 C.F.R. §§ 4.1, 
4.2.  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking 
employment, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in his favor.  
38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board notes that the veteran first expressed disagreement 
with the original rating assignment following the award of 
service connection for post-traumatic stress disorder (PTSD), 
and as such, the severity of his disability will be 
considered during the entire period from the initial 
assignment of his disability rating to the present, as well 
as the applicability of staged ratings.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).

Originally, in a July 1997 decision, the veteran was assigned 
a 30 percent rating for his service-connected PTSD under 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, effective 
November 18, 1996, the date of his reopened claim.  In a 
November 1998 decision, the RO changed the veteran's initial 
rating to a 50 percent award.  In an October 2002 decision, 
the RO increased the rating to 70 percent, assigning an 
effective date of February 27, 2001.  Accordingly, the Board 
will consider increased evaluation for the veteran's PTSD in 
connection with staged ratings assigned by the RO, for 
greater than 50 percent from November 18, 1996, to February 
26, 2001, and for greater than 70 percent since February 27, 
2001.    

In a February 1996 assessment, C.C., Ph.D, and R.B., 
B.C.S.W., recorded complaints of flashbacks, insomnia and 
frequent nightmares.  The veteran noted that he lived with 
his wife and two children, apparently his third marriage.  He 
revealed current employment as a surveyor.  He was given a 
PTSD diagnosis.

At a February 1997 VA examination, the veteran reported 
working at various jobs in recent years, with current 
employment for the last two years as a surveyor.  He noted 
that he had difficulty in jobs requiring frequent 
interactions or contact with others, and reported an episode 
of unemployment that lasted several months.  He indicated 
that his wife left approximately six months ago, and that he 
did not know if she would return.  He stated that he lived 
with his son.  He revealed that he had been active with his 
church for the last five years.  The examiner noted symptoms 
including occasional flashbacks, persistent depression, 
chronic anxiety, chronic sleep disturbance (including dreams 
and repeated nightmares), persistent feelings of anger, 
hatred and suspiciousness (for example, towards the 
government), and intrusive memories.  Test results were 
representative of severe symptomatology in several areas.  
The examiner stated that the veteran met the criteria for a 
diagnosis of lifetime, chronic PTSD, recommending continued 
treatment, but noting that he would likely suffer significant 
exacerbation under conditions of increased acute stress.  The 
actual recorded diagnoses were chronic, moderate PTSD and 
moderate dysthymic disorder, and a Global Assessment of 
Functioning Scale score (GAF score) of 60 was assigned for 
the current and past year.     

In an April 1998 report, J.M.G., Psy.D., noted that he had 
treated the veteran for chronic PTSD with delayed onset since 
March 1996.  He stated that the veteran was a regular 
participant in group therapy with the Veteran's Outreach 
Program.  He reported that the veteran had a markedly 
diminished ability to express emotions, struggled to control 
his temper, and had substantially impaired social 
relationships.  He noted that the veteran was estranged from 
his wife and had ongoing conflicts with his son.  He reported 
that the veteran continued to work as a surveyor, but 
preferred to work alone or with a select group of co-workers.  
He also noted that the veteran clearly avoided thoughts, 
feelings or conflicts associated with Vietnam.  Dr. G. stated 
that the veteran had made some progress, but needed continued 
treatment, and that his prognosis was fair.  

The veteran participated in a local hearing at the RO in 
April 1998.  The hearing transcript reflects many of the 
problematic symptomatology already noted in the record.  The 
veteran also testified as to recent conflicts occurring at 
his surveying job.  He reported that he had recently 
reestablished a relationship with his daughter.  

In a May 1998 report from Dr. G., he stated that the veteran 
continued to have problems with social interactions, although 
he was able to regularly attend his group therapy sessions.  
He noted that the veteran was able to interact adequately 
with others, but on a superficial basis.  He opined that the 
veteran sought to repress or avoid painful memories.  He 
noted that the veteran had aggressive impulses, was quick to 
anger, and was constantly irritable.  He reported that the 
veteran told him that he turned down offers to teach, for 
fear of the effect of his symptoms on his interactions with 
students.  Dr. G. did note, however, that the veteran was 
currently able to maintain employment, although preferring to 
work alone and with regular conflicts with co-workers.  He 
assessed the veteran's symptoms as moderately severe, noting 
that chances for a complete remission of symptoms were poor.    

At a July 1998 VA examination, the veteran indicated that he 
was still employed as a surveyor, but noted problems at that 
job.  He reported minimal social contact with others.  The 
examiner noted his overall emotional detachment.  Other 
documented symptomatology included frequent nightmares, 
intrusive thoughts and memories, hypervigilance, 
hyperarousal, anger, and exaggerated startle response.  The 
examiner commented that the veteran was appropriately dressed 
and displayed an appropriate affect, and the veteran reported 
that he had not had suicidal thoughts.  Testing again 
revealed severe depression symptoms, and significant 
emotional distress.  The current GAF score was 59.  The 
examiner commented that the veteran had the same level of 
moderate social and industrial impairment as documented in 
February 1997, but that he appeared to be more socially 
isolated.  

Treatment records from D.M.J., M.D., a neurologist, dated 
from February 1999 to April 2001, note the PTSD diagnosis and 
symptomatology consisting of flashbacks, insomnia, 
nightmares, panic attacks and cold sweats.

At a February 2001 VA examination, the veteran reported 
living alone, and that he was isolated and estranged from 
others.  He attended group therapy, but reported the same 
feelings of isolation there.  He noted that he suffered a 
heat stroke in late 1998 and had to end his job as a surveyor 
as a result.  He stated that he had not been employed since 
then.  On clinical evaluation, he was appropriately dressed 
and fully oriented, with clear speech.  Mood alternated 
between dysphoric and irritable, and affect was constricted.  
There was no evidence of gross cognitive dysfunction or 
psychosis.  The veteran denied auditory or visual 
hallucinations.  He acknowledged suicidal and homicidal 
ideation, but without plan or intent.  The examiner recorded 
symptoms including daily intrusive thoughts, two to three 
nightmares per month, flashbacks, intense psychological 
distress at exposure to reminders of trauma, persistent 
avoidance and numbing symptoms, and persistent symptoms of 
increased arousal.  Tests confirmed severe depression.  The 
GAF score was reported at 45.  The examiner noted major 
deterioration in occupational and social functioning since 
the last examination (July 1998), and assessed overall 
symptomatology as severe.  

Treatment records from W.E.F., M.D., a physician, dated from 
June 2001 to January 2002, confirm a consistent PTSD 
diagnosis, and document symptoms of sleep disorder, 
depression, flashbacks and nervousness.

In a November 2001 statement, the veteran noted that he could 
not obtain work as a teacher because of his PTSD symptoms.

The record also includes a September 2002 statement from the 
Veterans Resource Center, noting the initial February 1996 
assessment by C.C., Ph.D., and reporting that the veteran had 
been seen twice individually and had participated in a total 
of 98 group counseling sessions.

Under the Rating Schedule, PTSD may be rated at 50 percent 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., the retention of only 
highly learned material or forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is for assignment where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent rating is assigned 
where there is total occupational and social impairment, due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130.

The evidence also shows that the veteran has been assigned 
GAF scores of between 45 and 60 based upon his impairment 
from PTSD.  A GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  A score of 41-50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  The 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The Board agrees with the RO that the record reflects a 
distinct increase in the veteran's PTSD symptomatology, 
concurrent with the results of the February 27, 2001, VA 
examination.  The competent medical evidence of record, 
however, also indicates that the veteran's symptoms for both 
rating periods are underrated.

The Board finds that the veteran's initial evaluation for 
PTSD should be at 70 percent, and no more, for the period of 
November 18, 1996, to February 26, 2001.  The medical 
evidence of record reflects a serious level of occupational 
and social impairment for this time.  The veteran apparently 
had three failed marriages by this time, and problematic 
relations with at least two children.  Concurrent records, 
however, also note that he did not live alone for the 
majority of this time, was able to attend regular group and 
private therapy sessions, and was an active participant with 
his church.  He was also able to maintain employment for much 
of this time, although he noted a preference to work alone, 
and problems with co-workers.  As for other relevant PTSD 
symptomatology, the veteran was noted to display many of the 
criteria required for a 70 percent rating, such as near-
continuous depression affecting the ability to function 
independently, appropriately and effectively, impaired 
impulse control, difficulty adapting in stressful 
circumstances, and an inability to establish and maintain 
effective relationships.  His symptoms for this time period, 
however, do not approximate the criteria required for a 100 
percent rating, as there was no documentation of the listed 
symptomatology representative of total occupational and 
social impairment under 38 C.F.R. § 4.130, DC 9411.      

From the date of the most recent VA examination, February 27, 
2001, the Board finds that the veteran's PTSD more nearly 
approximates the criteria required for a 100 percent 
schedular rating.  See 38 C.F.R. § 4.7.  As recognized by the 
RO, there was a distinct increase in occupational and 
industrial impairment recorded at this examination, as 
specifically noted by the examiner.  Also, the veteran, for 
the first time in the record, displayed a constricted affect, 
and even noted suicidal and homicidal ideation.  His GAF 
score also dropped significantly.  Further, although the 
examiner refers to a change or increase in symptomatology 
since the last VA examination in July 1998, there is little 
to no competent medical evidence of record to document this 
change at a time earlier than the February 2001 VA 
examination.  Accordingly, the veteran's service-connected 
PTSD warrants a 100 percent rating from February 27, 2001, 
forward.

The Board has contemplated extraschedular evaluation, but 
finds that there has been no showing that this disability 
has: (1) caused marked interference with employment beyond 
the interference contemplated in the newly assigned staged 
ratings; (2) necessitated frequent periods of 
hospitalization; or (3) otherwise rendered impracticable the 
regular schedular standards.  In the absence of factors 
suggesting an unusual disability picture, further development 
in keeping with the actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See 38 C.F.R. § 4.1; Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Entitlement to an Earlier Effective Date for Service 
Connection

The veteran claims entitlement to the assignment of an 
earlier effective date for  service connection for his PTSD.  
His claim is based in large part on a prior claim that he 
filed a timely appeal to a decision on his original request 
for service connection.  The Board, however, denied this 
claim in its August 1999 decision, rendering the RO's July 
1995 rating decision on the original service connection claim 
as final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2002).  The Board observes that the RO properly 
construed documents submitted by the veteran on November 18, 
1996, as a request to reopen his previously denied claim.  
Accordingly, when the RO granted service connection for PTSD 
in July 1997, it assigned an effective date of November 18, 
1996. 

The provisions of 38 U.S.C.A. § 5110(a) state that, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
C.F.R. § 3.400 further stipulates that, except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  In the case of a claim for direct 
service connection, the effective date of an award is the day 
following separation from active service or date entitlement 
arose if a claim is received within 1 year after separation 
from service; otherwise, it is the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2).

The effective date of an award of a claim reopened after 
final adjudication shall not be earlier than the date of 
receipt of "application therefor."  38 U.S.C.A. § 5110(a).   
The United States Court of Appeals for Veterans Claims 
recently emphasized that, under the "plain meaning" rule of 
statutory construction, the phrase "application therefore" 
that appears in section 5110 means the application that 
resulted in the award of disability compensation that is to 
be assigned an effective date under section 5110.  See 
Livesay v. Principi, 15 Vet. App. 165, 171-172 (2001); Wright 
v. Gober, 10 Vet. App. 343, 346-47 (1997).  Thus, the term 
"application therefore" as utilized in section 5110, as 
applied to the facts of this case, means an application for 
service connection.  See also 38 C.F.R. § 3.400(r).

The Board therefore holds that the veteran's award of service 
connection for PTSD cannot be assigned an effective date any 
earlier than the date of his reopened claim, which was 
properly construed by the RO as November 18, 1996.  As this 
is also the currently-assigned effective date for service 
connection for the veteran's PTSD, his request for the 
assignment of an effective date any earlier than the date 
currently assigned is precluded by law, and accordingly must 
be denied by the Board.


ORDER

Entitlement to an initial evaluation of 70 percent for post-
traumatic stress disorder from November 18, 1996, to February 
26, 2001, is granted.

Entitlement to an increased evaluation of 100 percent for 
post-traumatic stress disorder since February 27, 2001, is 
granted.

Entitlement to the assignment of an earlier effective date 
for the award of service connection for post-traumatic stress 
disorder is denied.

	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

